Title: Adams’ Diary: 4 April 1767
From: Adams, John
To: 


       Poor Nye of Sandwich, seems dejected. I should suspect by his Concern that Cotton gained Ground vs. him. He seems to be hipp’d. It fretts and worries and mortifies him. He cant sleep a Nights. His Health is infirm.
       Cotton is insane, wild. His Proposal of giving his House and Farm at Sandwich to the Province is a Proof of Insanity.... His sitting down at the Council Table with his Hat on and Calling for his Deed and a Justice to acknowledge it when the Council was sitting.
       Cottons Method of Getting Papers Signed by Members, in order to demolish poor Nye is new. The Certificate from Murray and Foster if genuine is a mean, scandalous Thing. It was mean in Murray and Foster to sign that Paper. For one Representative to give a Constituent a Weapon to demolish another Rep., is ungentlemanlike.
      